     Case 1:21-cv-00104-DAD-BAM Document 17 Filed 03/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    GUILLERMO TRUJILLO CRUZ,                           Case No. 1:21-cv-00104-DAD-BAM (PC)
12                       Plaintiff,                      ORDER DENYING PLAINTIFF’S MOTION
                                                         FOR RESPONSE TO PLAINTIFF’S
13            v.                                         OBJECTIONS FILED AS MOOT
14    TREVINO, et al.,                                   (ECF No. 16)
15                       Defendants.
16

17          Plaintiff Guillermo Trujillo Cruz (“Plaintiff”) is a state prisoner proceeding pro se in this

18   civil rights action pursuant to 42 U.S.C. § 1983.

19          On January 28, 2021, the Court issued findings and recommendations recommending that

20   Plaintiff’s motion for leave to proceed in forma pauperis be denied. (ECF No. 5.) Plaintiff was

21   directed to file any objections to the findings and recommendations within fourteen days. (Id.)

22          Since those findings and recommendations were issued, the Court has granted Plaintiff

23   several extensions of time after receiving numerous filings from Plaintiff explaining that he has

24   been transferred without his legal materials and also that he has already sent the Court his

25   objections. (ECF Nos. 8–15.) As explained in the Court’s prior orders, no objections have been

26   received by the Court or the Clerk of the Court, and if Plaintiff wishes to file objections to the

27   findings and recommendations, he must do so by the current deadline. (See ECF No. 15.)

28   ///
                                                         1
     Case 1:21-cv-00104-DAD-BAM Document 17 Filed 03/26/21 Page 2 of 2


 1          On March 25, 2021, a further motion from Plaintiff was entered on the Court’s docket,

 2   titled “Plaintiff’s motion for response to Plaintiff’s objections filed.” (ECF No. 16.) This motion

 3   was apparently received by the Clerk of the Court on March 10, 2021 and stamped as filed on

 4   March 19, 2021, but was not entered on the docket until March 25, 2021. (Id.) In the motion,

 5   Plaintiff yet again explains that he already submitted his objections on February 21, 2021, and

 6   asks the Court to review all motions sent from February 21, 2021 until the date of the motion,

 7   which is February 28, 2021. It also contains the first page of an application to proceed in forma

 8   pauperis and a copy of Plaintiff’s trust account statement. (Id.)

 9          As the Court has already explained to Plaintiff in numerous orders that it has reviewed all

10   documents filed in this action since the findings and recommendations were issued, and that no

11   objections have been filed, the motion, (ECF No. 16), is HEREBY DENIED as moot. The

12   deadline for the filing of Plaintiff’s objections remains unchanged.

13
     IT IS SO ORDERED.
14

15      Dated:     March 26, 2021                             /s/ Barbara   A. McAuliffe              _
                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
